Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147888                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  FAY LATTURE,                                                                                     Bridget M. McCormack
           Plaintiff-Appellee,                                                                           David F. Viviano,
                                                                                                                     Justices
  v                                                                SC: 147888
                                                                   COA: 304833
                                                                   Genesee CC: 07-086680-NZ
  LARRY EMMERLING,
          Defendant,
  and
  REBECCA FREIFELD,
           Defendant-Appellee,
  and
  JULIE KEYES,
            Defendant-Appellant,
  and
  DIANE REED,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 17, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2013
           t1216
                                                                              Clerk